Citation Nr: 0937693	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-10 067	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hips.

2.  Entitlement to service connection for arthritis of the 
knees.

3.  Entitlement to an initial rating higher than 10 percent 
for residuals of an injury of the right ankle with calcaneal 
spurring.

4.  Entitlement to an initial rating higher than 10 percent 
for residuals of an injury of the left ankle with calcaneal 
spurring.


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1968 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in February 2003 and in January 
2004 of a Department of Veterans Affairs (VA) Regional Office 
(RO).

In February 2007, the Veteran withdrew his request for a 
hearing before the Board.  38 C.F.R. § 20.702(e).

In a decision in January 2009, the Board denied the claims of 
a higher rating for the right and left ankle disabilities, 
and remanded the claims of service connection for arthritis 
of the hips and knees.  The Veteran then appealed the Board's 
decision as to the higher rating claims to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order in 
June 2009, the Court granted the Appellee's Motion for 
Partial Remand and remanded the case pursuant to 38 U.S.C. § 
7252(a) for readjudication consistent with the Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In regard to the issues of a higher rating, in the Appellee's 
Motion for Partial Remand, with which the Veteran has 
indicated his full agreement, a remand was necessary to allow 
the Board the opportunity to more adequately discuss the 
findings of the May 2005 VA examiner and subsequent VA 
treatment records in regard to the factors outlined in 
38 C.F.R. §§ 4.40 and 4.45, and to determine whether such 
findings would warrant higher evaluations under the pertinent 
diagnostic criteria, including 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  

As noted, the most recent VA compensation examination was 
conducted in May 2005 with a subsequent addendum furnished by 
the examiner in June 2005.  The Board is now of the opinion 
that the Veteran's service-connected bilateral ankle 
condition should be reexamined to verify the current severity 
of the disabilities.  38 C.F.R. § 3.327(a).  

In regard to the issues of service connection, the Board 
remanded the case in January 2009 for further development to 
include scheduling the Veteran for a VA examination to 
determine whether there was an etiological relationship 
between the disabilities of the hips and knees and the 
service-connected ankle conditions.  From a review of the 
claims file, it does not appear that such development has 
been undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to determine the current level of 
impairment of the service-connected 
residuals of an injury of the right ankle 
with calcaneal spurring and residuals of 
an injury of the left ankle with 
calcaneal spurring.  The claims file 
should be made available for review.  

The examiner is asked to describe range 
of motion in degrees of each ankle.  The 
examiner is asked to address additional 
functional impairment of each ankle 
caused by any of the following: (1) 
functional loss due to pain, including 
during flare-ups; (2) weakness; (3) 
atrophy; (4) excess fatigability; (5) 
excess motion; (6) incoordination; or (7) 
painful motion.  Additional limitation of 
motion during flare-ups and following 
repetitive use should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
If feasible, any additional functional 
loss should be expressed in terms of the 
degree of loss of dorsiflexion or plantar 
flexion. 

The examiner should also provide a full 
description of the effects of the 
service-connected disabilities (exclusive 
of any nonservice-connected disabilities) 
upon the Veteran's employment.

2.  Ensure the development requested by 
the Board in the January 2009 Remand, 
including affording the Veteran a VA 
examination by an orthopedist for the 
purpose of obtaining an opinion 
addressing the etiology of the arthritis 
of the hips and knees, is undertaken and 
completed.  

3.  After the completion of the above 
development, readjudicate the claims.  If 
any benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).   

